Holmes, J.,
concurring. My initial preference was to join the position of Justice Resnick in dissent; however, in review of the case law in this state, I have concluded that the common law did not afford a remedy to compel a putative father to contribute to the support of his illegitimate offspring.5 Furthermore, the law as announced by this state’s intermediate appellate courts has been to the effect that a reputed father of an illegitimate child is not legally and/or financially responsible for the maintenance of the child, unless there is a statute which imposes such a duty.6
Historically, it has been recognized that the mother of a child born out of wedlock is its natural guardian and she possesses the legal right to the custody, care, and control of such child superior to that of the alleged father. See In re Adoption of Toth (1986), 33 Ohio App.3d 265, 267, 515 N.E.2d 950, 952; former R.C. 3103.03 and 3111.02. Moreover, the mother is legally responsible for the support of the child. Conversely, the legal obligation of a putative father to support his illegitimate child arises only by way of statute, i.e., R.C. Chapter 3111, which specifically provides for the procedure to establish parentage.
R.C. 3111.13(A) provides that, following a hearing of the parentage proceeding, “[t]he judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.” Additionally, R.C. 3111.15(A) supports the theory that the legal obligations of the putative father do not arise until a parentage determination is made, by stating:
“If the existence of the father and child relationship is declared or if paternity or a duty of support has been adjudicated under sections 3111.01 to 3111.19 of the Revised Code or under prior law, the obligation of the father may be enforced in the same or other proceedings by the mother, the child, or the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by any *134other person, including a private agency, to the extent that any of them may furnish, has furnished or is furnishing these expenses.”
Therefore, I join the majority in concluding that a putative father is only subject to support obligations when a proper judgment has been entered pursuant to R.C. 3111.08(B) or 3111.12(D) or 3111.13, and that the one-year period of non-support set forth in R.C. 3107.07(A), which obviates parental consent, commences on the date paternity or the child-father relationship is established.
Accordingly, for the reasons expressed above, I must concur.

. See State, ex rel. Beebe, v. Cowley (1927), 116 Ohio St. 377, 379, 156 N.E. 214, 215, where this court stated that a “reputed father of a bastard child is not legally and financially responsible for its maintenance unless there is a statute imposing such a duty upon him.” See, also, State, ex rel. Griffin, v. Zimmerman (1941), 67 Ohio App. 272, 21 O.O. 253, 36 N.E.2d 808; State, ex rel. Davis, v. Brown (C.P.1951), 60 Ohio Law Abs. 183, 98 N.E.2d 99.


. See In re Adoption of Toth (1986), 33 Ohio App.3d 265, 267, 515 N.E.2d 950, 952 (It is impossible for a putative father to have failed to support his child until he has been ordered to do so pursuant to a paternity judgment); Baugh v. Carver (1981), 3 Ohio App.3d 139, 3 OBR 157, 444 N.E.2d 58.